DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 11/02/2020 for application number 17/087,545.  
Claims 1-24 are presented for examination.  Claims 1, 15, and 21 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/929,823 filed on 11/02/2019 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 has been considered by the Examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: “a incident” should be “an incident”.  Appropriate correction is required.   
Claim 14 is objected to because of the following informalities: “a computer program produce” should be “a computer program product”.  Appropriate correction is required.   
Claim 21 is objected to because of the following informalities: Claim 21 recites “ITN” and “DPS” which are abbreviations.  Applicant is suggested to expand the abbreviation for the first time when it is being used in an independent claim.   
Claim 22 is objected to because of the following informalities: Claim 22 recites the term “the entry”, which has no antecedent basis.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  Claims 16-20 and 22-24 recite the limitation "the program code”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 9,697,352 B1) in view of Sharma (US 2015/0039347 A1).

Armstrong and Sharma are cited in an IDS dated 08/09/2021.

Regarding Claim 1, Armstrong teaches a method for automated incident processing and response (column 2, lines 31 to 32 - method of providing an incident response management system), the method comprising: 
receiving an input identifying an occurrence of an incident (column 2, lines 41 to 42 - receive via user interface, notification of a cyber or information security incident); 
in response to the input, presenting on a user interface (UI) of an operator mobile communication device (MCD) one or more selectable incident reporting options to activate incident response, data recording, and reporting (IRDRR) protocols (column 2, lines 41 to 45 - receive via user interface, notification of a cyber or information security incident, together with data objects representative of entities related to said incident, files and/or data found during said incident; column 3, lines 27 to 31 - the method include configuring a reporting function for generating a report including data related to said incident, data relating to workflow steps relevant to said incident; column 8, lines 8 to 15 -  workflows are stored in a part of the IR Application; Workflows Repository that standardize the Incident Response processes (i.e., incident response, data recording, and reporting protocols)); and 
generating and presenting on the UI an incident response module that instructs the operator of specific sequence of steps to take to complete an incident information gathering and response process (column 2,  lines 46 to 48 - provide, via said user interface, an interactive representation of the incident, including information represented by said data objects, to selected users; column 3, lines 1 to 11 - configuring the system to associate one or more of said data objects with one or more selected users, and generate or retrieve and output a workflow in relation to said one or more data objects for performance by said one or more users; the workflow include an indication of timescales within which steps of said workflow should be performed, a function for recording the times at which said steps are performed, an indication of the required characteristics of the user to perform the steps thereof).  
However, Armstrong fails to expressly teach wherein receiving an input identifying an occurrence of an incident associated with a shipment entity, the shipment entity being one or more of a vessel, an operator, and a cargo being transported via the vessel.
In a similar field of endeavor, Sharma teaches wherein receiving an input identifying an occurrence of an incident associated with a shipment entity, the shipment entity being one or more of a vessel, an operator, and a cargo being transported via the vessel ([0134] the case log created upon occurrence of an “at risk” incident (e.g., an event potentially requiring intervention activities be commenced); [0143] shipment commences on a package that has been identified as a PR package; delay-related issues are encountered, with an intervention plan being generated and implemented  (e.g., taking “next flight out”)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving an input identifying an occurrence of an incident associated with a shipment entity, the shipment entity being one or more of a vessel, an operator, and a cargo being transported via the vessel, as suggested in Sharma into Armstrong.  Doing so would be desirable because it would provide collaborative information sharing and resolution (Sharma [0005]) and would allow for all relevant parties involved in a high-value shipment to ascertain the status and actions taken for intervention of a package shipment, and keep abreast of up-to-date information affecting the consignor and consignee (Sharma [0073]). 

As to dependent Claim 2, Armstrong and Sharma teach all the limitations of claim 1.  Armstrong further teaches wherein the presenting of the selectable reporting options comprises: presenting, on a display of the MCD, a graphical user interface (GUI) object for activating an IRDRR application (column 3, lines 12 to 22 - the incident response management system comprise a virtual machine hosting environment the virtual machine hosting environment to generate a virtual machine based on selected data objects of an incident, provide a user interface for said virtual machine for enabling a user to interact therewith, generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident; column 5, lines 50 to 59 - when the organization discovers suspicious activity on their network, or receives a report of either suspicious activity or a successful attack against one of their assets or services, they raise an Incident; an IR application Power-User generate a new incident within the IR application); in response to user selection of the GUI object, presenting a first incident reporting UI with the one or more selectable incident reporting options (column 3, lines 27 to 31 - the method include configuring a reporting function for generating a report including data related to said incident, data relating to workflow steps relevant to said incident; column 5, lines 55 to 61 - during the generation of a new incident, the Incident Manager is required to supply the known details relating to the incident including targeted IP addresses, the targeted operating system(s), incident impact area, priority, etc.); monitoring for receipt of a first trigger that identifies a type of incident and activates a corresponding incident identification and response (IIR) protocol of the IRDRR application based on the selected incident reporting option (column 2, lines 41 to 45 - receive via user interface, notification of a cyber or information security incident, together with data objects representative of entities related to said incident, files and/or data found during said incident; column 3, lines 27 to 31 - the method include configuring a reporting function for generating a report including data related to said incident, data relating to workflow steps relevant to said incident); and performing the corresponding incident response protocol in response to receipt of the first trigger (column 3, lines 1 to 11 - configuring the system to associate one or more of said data objects with one or more selected users, and generate or retrieve and output a workflow in relation to said one or more data objects for performance by said one or more users; the workflow include an indication of timescales within which steps of said workflow should be performed, a function for recording the times at which said steps are performed, an indication of the required characteristics of the user to perform the steps thereof;  column 8, lines 8 to 15 -  workflows are stored in a part of the IR Application; Workflows Repository that standardize the Incident Response processes).  

As to dependent Claim 4, Armstrong and Sharma teach all the limitations of claim 1.  Armstrong further teaches wherein presenting, on the UI, a checklist of directives to be completed by the operator (column 2,  lines 46 to 48 - provide, via said user interface, an interactive representation of the incident, including information represented by said data objects, to selected users; column 3, lines 1 to 11 - configuring the system to associate one or more of said data objects with one or more selected users, and generate or retrieve and output a workflow in relation to said one or more data objects for performance by said one or more users); recording operator input indicating completion of items on the checklist (column 3, lines 1 to 11 - configuring the system to associate one or more of said data objects with one or more selected users, and generate or retrieve and output a workflow in relation to said one or more data objects for performance by said one or more users; the workflow include an indication of timescales within which steps of said workflow should be performed, a function for recording the times at which said steps are performed; column 5, lines 55 to 61 - during the generation of a new incident, the Incident Manager is required to supply the known details relating to the incident); storing an operator submitted copy of the checklist with operator input to local storage along with corresponding incident identifying data (column 5, lines 55 to 61 - during the generation of a new incident, the Incident Manager is required to supply the known details relating to the incident including targeted IP addresses, the targeted operating system(s), incident impact area, priority, etc.); attaching the operator submitted copy of the checklist with a notification generated for a incident management service  (column 6, lines 7 to 9 - once an incident has been created the Incident Manager will have the ability to add other users to the incident so that other users will be able to access the incident's related information; column 8, lines 5 to 9 - Incident Managers can associate an Incident User with an Entity, Evidence or Event and a specific Workflow that they should follow; workflows are stored in a part of the IR Application and they can be uploaded, edited and deleted); and forwarding the notification including the copy of the checklist to the incident management service (column 5, lines 50 to 61 - when the organization discovers suspicious activity on their network, or receives a report of either suspicious activity or a successful attack against one of their assets or services, they raise an Incident; an IR application Power-User generate a new incident within the IR application; during the generation of a new incident, the Incident Manager is required to supply the known details relating to the incident including targeted IP addresses, the targeted operating system(s), incident impact area, priority, etc.).  

As to dependent Claim 11, Armstrong and Sharma teach all the limitations of claim 1.  Sharma further teaches wherein determining the type of incident from among a pre-established listing of incident types that can occur with the shipment ([0134]  the case log may only be created upon occurrence of an “at risk” incident (e.g., an event potentially requiring intervention activities be commenced)); identifying when the incident is a liability-attaching incident that can result in liability of the operator or shipper, potential financial or other damages, or other losses that would be covered by an insurance carrier ([0136] the insurance module configured to manage and process the “secure” features associated with the system, so as to ensure any costs incurred due at least in part to intervention activities (e.g., to replenish ice on a package, to implement express critical “next flight out” reroutes of packages, or otherwise) are appropriately charged to a customer/user of the system, reimbursed thereto in accordance with one or more submitted claims, and/or automatically covered by an entity other than the consignee or consignor); and in response to the incident being a liability-attaching incident ([0134]  the case log may only be created upon occurrence of an “at risk” incident (e.g., an event potentially requiring intervention activities be commenced)): retrieving contact information for the identified relevant party ([0078] fig. 3 illustrates a screen shot of some information that a CSR would view after having identified and selected a particular PR case log, as identified by the package tracking number; the information may include information readily available from the PLD database; including, for example, the consignor's and consignee's address ; certain information from the customer profile (e.g., customer shipping number, contact name, etc.).  Armstrong further teaches wherein triggering an instantiation of the IRDRR application (column 5, lines 50 to 61 - when the organization discovers suspicious activity on their network, or receives a report of either suspicious activity or a successful attack against one of their assets or services, they raise an Incident; an IR application Power-User generate a new incident within the IR application); identifying each relevant party that may be affected by the incident (column 5, lines 55 to 65 - during the generation of a new incident, the Incident Manager  required to supply the known details relating to the incident; the key details of the incident include; targeted IP addresses, the targeted operating system(s), and incident impact area; the incident impact area can include PCI (Payment Card Industry); PII (Personal Identifiable Information), medical, production, development or customer data; column 6, lines 7 to 9 - once an incident has been created the Incident Manager will have the ability to add other users to the incident so that other users will be able to access the incident's related information); and generating and transmitting the notification of the incident directly to the relevant party with an incident report compiled from data collected contemporaneously with the occurrence of the incident (column 3, lines 22 to 31 - method include configuring the system to allow access to data relating to an incident to be accessed only by authorized personnel and/or from authorized IP addresses; configuring a reporting function for generating a report including data related to said incident, data relating to workflow steps planned and performed, projected workflow timescales, and any additional user-generated data relevant to said incident).  

As to dependent Claim 12, Armstrong and Sharma teach all the limitations of claim 1.  Armstrong further teaches wherein generating a notification about the incident to transmit to the incident management server (column 5, lines 50 to 61 - when the organization discovers suspicious activity on their network, or receives a report of either suspicious activity or a successful attack against one of their assets or services, they raise an Incident; an IR application Power-User generate a new incident within the IR application); and transmitting the notification to the incident management server, the notification identifying at least an occurrence of the incident (column 5, lines 50 to 61 - when the organization discovers suspicious activity on their network, or receives a report of either suspicious activity or a successful attack against one of their assets or services, they raise an Incident; an IR application Power-User generate a new incident within the IR application; column 6, lines 7 to 9 - once an incident has been created the Incident Manager will have the ability to add other users to the incident so that other users will be able to access the incident's related information).  Sharma further teaches wherein initiating a connection of the MCD with an incident management server of an incident reporting service within a shipment tracking system ([0042] once the case log is created, the information is stored in the PR database (e.g., “portal”) which can be communicated and accessed by various individuals; the portal is designed to be a central clearinghouse of information to facilitate resolution of the any service affecting issues; the portal allows recording and posting of various information, including times of where the package has been scanned, locations where it was last scanned, personnel involved in handling the package or reporting problems, etc.; the portal may provide a subset of the information to the customer, and the full set of information to carrier personnel).  

Regarding Claim 14, Armstrong and Sharma teach all the limitations of claim 1.  Sharma further teaches  a computer program produce comprising: a computer readable medium  ([0093] a computer program product  include a non-transitory computer-readable storage medium storing applications, programs, program modules); and program code stored on the computer readable medium that installed on and executed by a processor of a computer device having a display ([0093] a computer program product  include a non-transitory computer-readable storage medium storing applications, programs, program modules; [0119] program modules computer-readable program code portions executable by the processor; [0115] a display/input device.  See fig. 5).  

Claims 15-17 are device claims that recite similar limitations as method claims 1,2, and 4 respectively, and therefore, rejected for the same reasons.  Armstrong further teaches a mobile communication device (MCD) (column 4, lines 57 to 62 - the IR platform accessed by the internal users by means of standard IP (Internet Protocol) and web browser equipped devices such as most mobile computing platforms including IP enabled browser capable tablets and phones) comprising: a wireless transceiver that enables connection of the MCD with a tracking service via an external network (column 4, lines 57 to 64 - the IR platform accessed by the internal users by means of standard IP (Internet Protocol) and web browser equipped devices such as most mobile computing platforms including IP enabled browser capable tablets and phones via IP network.  See fig. 2 - it shows the connection of the access device with the IR platform vis external network) ; a display device for presenting data and objects within a user interface (column 4, lines 57 to 64 - the IR platform accessed by the internal users by means of standard IP (Internet Protocol) and web browser equipped devices such as most mobile computing platforms including IP enabled browser capable tablets and phones); a memory having stored thereon an incident response, data recording, and reporting (IRDRR) module and a communication module (column 4, lines 49 to 56 - an IR platform comprised of standard computer storage,  IP network connection interfaces and one or more CPUs; onto this an Operating System (OS) is installed; a database  is installed onto the OS along with the IR application  and an industry standard web server)  ; a storage that stores data and other information (column 4, lines 49 to 51 - an IR platform comprised of standard computer storage); and a processor that is communicatively coupled to each of the wireless transceiver, the display device, the memory, and the storage and that executes the IRDRR module (column 4, lines 49 to 64 - an IR platform comprised of standard computer storage,  IP network connection interfaces and one or more CPUs; the IR platform accessed by the internal users by means of standard IP (Internet Protocol) and web browser equipped devices such as most mobile computing platforms including IP enabled browser capable tablets and phones via IP network; See figs. 1 and 2 ).

Claims 3,5-8, 10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sharma, further in view of Farmer et al. (US 2021/0004909 A1 hereinafter Farmer).

As to dependent Claim 3, Armstrong and Sharma teach all the limitations of claim 1.  However, Armstrong and Sharma fail to expressly teach wherein presenting, on the UI, a series of directives to the operator, the series of directives comprising recommended actions, avoidances, and speech suggestions that limits an exposure of the operator and that directs approved operator behavior in response to the incident.  
In a similar field of endeavor, Farmer teaches wherein presenting, on the UI, a series of directives to the operator, the series of directives comprising recommended actions, avoidances, and speech suggestions that limits an exposure of the operator and that directs approved operator behavior in response to the incident ([0050] capturing of the accident/event inputs comprise various subroutines and/or processes that guide the user through acquisition of the desired accident data; it comprises input guidance webpage/GUI; the input guidance comprise rules-based prompts that direct the user to conduct certain actions; directing the user to orient the user device camera in a certain manner to capture one or more desired images; the user may be prompted (e.g., in accordance with accident recorded statement rules) to record explanations and/or answers to certain questions). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein presenting, on the UI, a series of directives to the operator, the series of directives comprising recommended actions, avoidances, and speech suggestions that limits an exposure of the operator and that directs approved operator behavior in response to the incident, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

As to dependent Claim 5, Armstrong and Sharma teach all the limitations of claim 4.   Armstrong further teaches wherein compiling incident data to include within/with the notification (column 3, lines  19 to 22 - generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident; column 6, lines 7 to 9 - once an incident has been created the Incident Manager will have the ability to add other users to the incident so that other users will be able to access the incident's related information).  
However, Armstrong and Sharma fail to expressly teach wherein selecting, based on one of (a) a received trigger word or phrase within a first voice input that initiates an IRDRR application process and (b) a received selection of a specific incident reporting option within an incident reporting UI, a corresponding notification from among multiple different notifications, each different notification associated with a specific one of multiple different types of incidents identified by different pre-established trigger words or phrases or different selectable options;   embedding within the notification relevant incident identifying and reporting information comprising (i) at least one of an MCD identifier and an operator identifier, (ii) a geographic location and time of the incident; and (iii) any additional information inputted by the operator for inclusion within the notification; and   attaching to the notification any incident-related audio files or images captured contemporaneously with the incident.  
In a similar field of endeavor, Farmer teaches wherein selecting, based on one of (a) a received trigger word or phrase within a first voice input that initiates an IRDRR application process and (b) a received selection of a specific incident reporting option within an incident reporting UI, a corresponding notification from among multiple different notifications, each different notification associated with a specific one of multiple different types of incidents identified by different pre-established trigger words or phrases or different selectable options ([0064] the file claim button when actuated or selected by the user, initiate a sub-routine that transmits a signal to an insurance company server and provides accident notification, details, and/or evidence (e.g., camera images/video, audio, scene diagram data); [0068]-[0069] the sub-menus, prompts, directions, and/or information provided in the accident checklist  populated with different data depending upon values for certain variables, such as the type of incident/accident, the location of the incident/accident, a number of detected vehicles involved, insurance policy coverages, limits, riders, and/or restrictions, user account information, etc.; when actuated or selected by the user, initiate a sub-routine that stores any or all accident and/or incident data entered by the user (e.g., in response to utilizing the accident checklist prompts); in such a manner a user may begin an accident report for claim submission - thus, each notification associated with the type of incident identified by selectable options);   embedding within the notification relevant incident identifying and reporting information comprising (i) at least one of an MCD identifier and an operator identifier, (ii) a geographic location and time of the incident; and (iii) any additional information inputted by the operator for inclusion within the notification ([0025] the memory configured to store user identifier, vehicle identifier, device identifier, and/or location data provided by the user device;  [0036] the GUI comprise one or more drop-down menu elements  that permit the user/insured to provide input indicating a selection of one of a plurality of available data options; [0049] capturing of data relevant to the accident event; automatically connecting a mobile device to a vehicle and downloading vehicle status and/or recorded vehicle information, storing timestamp data, and/or accessing, identifying, and/or recording other device data; [0050]-[0051]capturing of the accident/event inputs comprise various subroutines and/or processes that guide the user through acquisition of the desired accident data; the user input may comprise one or more images and/or videos, one or more audio recordings (e.g., recorded statement(s)), and/or one or more graphical diagramming inputs (e.g., self-diagramming inputs, such as lines, points, vectors, object locations, speeds, etc.));  and  attaching to the notification any incident-related audio files or images captured contemporaneously with the incident ([0050]-[0051]capturing of the accident/event inputs comprise various subroutines and/or processes that guide the user through acquisition of the desired accident data; the user input may comprise one or more images and/or videos, one or more audio recordings (e.g., recorded statement(s)), and/or one or more graphical diagramming inputs (e.g., self-diagramming inputs, such as lines, points, vectors, object locations, speeds, etc.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein selecting, based on one of (a) a received trigger word or phrase within a first voice input that initiates an IRDRR application process and (b) a received selection of a specific incident reporting option within an incident reporting UI, a corresponding notification from among multiple different notifications, each different notification associated with a specific one of multiple different types of incidents identified by different pre-established trigger words or phrases or different selectable options;   embedding within the notification relevant incident identifying and reporting information comprising (i) at least one of an MCD identifier and an operator identifier, (ii) a geographic location and time of the incident; and (iii) any additional information inputted by the operator for inclusion within the notification; and   attaching to the notification any incident-related audio files or images captured contemporaneously with the incident, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

As to dependent Claim 6, Armstrong and Sharma teach all the limitations of claim 1.  However, Armstrong and Sharma fail to expressly teach wherein presenting a list of Do's and Don'ts for the operator to read and follow, the Do's and Don'ts corresponding to the identified type of incident; and presenting specific prompts advising the operator what to say and what not to say and what information to share with a third party, including law enforcement personnel.  
In a similar field of endeavor, Farmer teaches wherein presenting a list of Do's and Don'ts for the operator to read and follow, the Do's and Don'ts corresponding to the identified type of incident ([0048] accident inputs comprise data entered by a driver/user via a provided interface (such as answers to checklist questions and/or queries); [0050] the input guidance comprise rules-based prompts that direct the user to conduct certain actions; in the case of a recorded statement (e.g., of the user, a witness, a police officer, etc.), the user may be prompted (e.g., in accordance with accident recorded statement rules) to record explanations and/or answers to certain questions; and presenting specific prompts advising the operator what to say and what not to say and what information to share with a third party, including law enforcement personnel ([0050] the input guidance comprise rules-based prompts that direct the user to conduct certain actions; in the case of a recorded statement (e.g., of the user, a witness, a police officer, etc.), the user may be prompted (e.g., in accordance with accident recorded statement rules) to record explanations and/or answers to certain questions; [0057] user input e automatically uploaded and/or mapped to various respective form fields into one or more third-party websites and/or forms (such as a police FR-10 Form) to automatically order copies of official reports (e.g., police reports);[0063] rules definitions comprise definitions for one or more rules that govern accident responses (e.g., types of accident and appropriate responses)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein presenting a list of Do's and Don'ts for the operator to read and follow, the Do's and Don'ts corresponding to the identified type of incident; and presenting specific prompts advising the operator what to say and what not to say and what information to share with a third party, including law enforcement personnel, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

As to dependent Claim 7, Armstrong and Sharma teach all the limitations of claim 1.  Armstrong further teaches wherein the operator to capture incident-related images via at least one of photographs and video (column 12, lines 20 to 40 - mobile IR Application that is linked to the IR Application will extend the Incident Users ability to import images to the IR Application; incident User using the mobile device's built-in camera to add photographic evidence of systems, documents, server rooms and people etc.); detecting capture of one or more images contemporaneously with the incident  (column 12, lines 37 to 40 - incident user using the mobile device's built-in camera to add photographic evidence of systems, documents, server rooms and people etc.; column 16, lines 23 to 26 - upload photographs from the device and taken by the built-in camera directly to the IR Application and specific Incidents); and storing the one or more images along with an incident identifier as the incident-related images (column 3, lines  19 to 22 - generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident).  
However, Armstrong and Sharma fail to expressly teach wherein outputting a request for the operator to capture incident-related images.  
In a similar field of endeavor, Farmer teaches wherein  outputting a request for the operator to capture incident-related images ([0050] capturing of the accident/event inputs comprise various subroutines and/or processes that guide the user through acquisition of the desired accident data; it comprises input guidance webpage/GUI; the input guidance comprise rules-based prompts that direct the user to conduct certain actions; in the case of accident/event imagery the guidance may comprise real-time guidance directing the user to orient the user device camera in a certain manner to capture one or more desired images). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein outputting a request for the operator to capture incident-related images, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

As to dependent Claim 8, Armstrong,  Sharma and Farmer teach all the limitations of claim 7.  Armstrong further teaches wherein tagging the one or more images with the incident identifier (column 12, lines 37 to 40 - incident user using the mobile device's built-in camera to add photographic evidence of systems, documents, server rooms and people etc.; column 16, lines 23 to 26 - upload photographs from the device and taken by the built-in camera directly to the IR Application and specific Incidents; column 3, lines  19 to 22 - generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident); storing the one or more images along with the incident identifier as the incident-related images (column 3, lines  19 to 22 - generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident); and forwarding the incident-related images along with a notification of the incident to an incident reporting service (column 3, lines 27 to 31 - the method include configuring a reporting function for generating a report including data related to said incident, data relating to workflow steps relevant to said incident; column 3, lines  19 to 22 - generate evidence data representative of outcomes resulting from user interaction with said virtual machine, and storing said evidence data in connection with said incident; column 12, lines 37 to 40 - incident user using the mobile device's built-in camera to add photographic evidence of systems, documents, server rooms and people etc.). Farmer further teaches wherein in response to detecting capture of the one or more images, tagging the one or more images with the incident identifier ([0017] the user device  communicate with the server to provide evidence and/or other data descriptive of an accident event and/or accident scene (e.g., captured images of damage incurred, recorded statements, and/or scene diagram(s)); wherein the forwarding of the incident-related images comprises automatically uploading any images captured contemporaneously with detection of the incident for storage within an incident tracking database ([0049] any or all accident evidence or data may be stored through the webpage/application; [0057] any or all user input may be automatically uploaded and/or mapped to various respective form fields into one or more third-party websites and/or forms; [0051] the user input may comprise one or more images and/or videos, one or more audio recordings (e.g., recorded statement(s)), and/or one or more graphical diagramming inputs).  Sharma further teaches  the shipment incident reporting service ([0030] “case log”, which is information associated with a particular package; a case log created when information indicating an “at risk” incident is identified; [0034] case logs can be subsequently retrieved and used in generating reports); wherein a shipment tracking service responds with an entry created for the incident within the incident tracking database, the entry comprising operator and carrier identifying information and any additional details about the cargo being transported that is relevant to creating a substantially complete history of the incident ([0030] case log created when information indicating an “at risk” incident is identified; [0032]  case log is the logical collection of information associated with the disposition and status of the package that can be accessed by various parties; [0042] once the case log is created, the information is stored in the PR database (e.g., “portal”) which can be communicated and accessed by various individuals; the portal is designed to be a central clearinghouse of information to facilitate resolution of the any service affecting issues; the portal allows recording and posting of various information, including times of where the package has been scanned, locations where it was last scanned, personnel involved in handling the package or reporting problems, etc.; the portal may provide a subset of the information to the customer, and the full set of information to carrier personnel).

As to dependent Claim 10, Armstrong and Sharma teach all the limitations of claim 1. However, Armstrong and Sharma fail to expressly teach wherein the input is a first voice input that is audibly detected while the MCD is in an always-on listening mode), and the method comprises: receiving the first voice input, comparing content within the first voice input to a set of pre-established incident trigger words or phrases that identifies at least one specific type of incident, and in response to detecting a match of the content of the first voice input with one or more of the pre-established incident trigger words or phrases, triggering activation of IRDRR.  
In a similar field of endeavor, Farmer teaches wherein  the input is a first voice input that is audibly detected while the MCD is in an always-on listening mode ([0064] the file claim button generated and/or enabled upon automatic detection (e.g., based on upon sensor threshold settings) of an accident event and/or may be output as a prompt to request claim initiation by a user; [0017] the user device execute one or more mobile device programs that activate and/or control the first sensor and the second sensor  to acquire accident-related data therefrom (e.g., accelerometer readings in the case that the first sensor 116 a comprises an accelerometer of the user device 102 a, recorded statement data in the case that the first sensor 116 a comprises a microphone, scene diagram data in the case that the first sensor 116 a comprises a touch-screen input mechanism, and/or bird's-eye view imagery/video in the case that the second sensor comprises a camera array of the vehicle 102 b - thus, the first voice input detected from the microphone), and the method comprises: receiving the first voice input, comparing content within the first voice input to a set of pre-established incident trigger words or phrases that identifies at least one specific type of incident, and in response to detecting a match of the content of the first voice input with one or more of the pre-established incident trigger words or phrases, triggering activation of IRDRR application processing to record and report the specific type of incident identified within the content of the first voice input and activate incident response protocols for the operator ([0064] the file claim button generated and/or enabled upon automatic detection (e.g., based on upon sensor threshold settings) of an accident event and/or may be output as a prompt to request claim initiation by a user; [0048] capturing accident inputs including  pre-accident sensor data from one or more mobile device, vehicle, and/or other sensors; accident inputs may be automatically identified and/or captured (e.g., based on a set of accident analysis rules by automatically activating a sensor device of a vehicle in wireless communication with the mobile electronic device executing the application); vehicle bird's-eye camera array video data may be automatically accessed and/or retrieved for certain types of accidents upon occurrence and/or identification of an accident event; [0050] capturing of the accident/event inputs may comprise various subroutines and/or processes that guide the user through acquisition of the desired claim/accident data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the input is a first voice input that is audibly detected while the MCD is in an always-on listening mode, and the method comprises: receiving the first voice input, comparing content within the first voice input to a set of pre-established incident trigger words or phrases that identifies at least one specific type of incident, and in response to detecting a match of the content of the first voice input with one or more of the pre-established incident trigger words or phrases, triggering activation of IRDRR, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

As to dependent Claim 13, Armstrong and Sharma teach all the limitations of claim 1. However, Armstrong and Sharma fail to expressly teach wherein receiving an input identifying the occurrence of the incident comprises: receiving, from a motion sensor, an input identifying one of an impact detection or a sudden abrupt change in velocity of a shipping entity that is indicative of a collision with another object; and activating the IRDRR application to facilitate incident data collection related to received input. 
In a similar field of endeavor, Farmer teaches wherein receiving an input identifying the occurrence of the incident comprises: receiving, from a motion sensor, an input identifying one of an impact detection or a sudden abrupt change in velocity of a shipping entity that is indicative of a collision with another object ([0064] the file claim button generated and/or enabled upon automatic detection (e.g., based on upon sensor threshold settings) of an accident event and/or may be output as a prompt to request claim initiation by a user; [0017] the user device execute one or more mobile device programs that activate and/or control the first sensor and the second sensor to acquire accident-related data therefrom (e.g., accelerometer readings in the case that the first sensor 116 a comprises an accelerometer of the user device 102 a); [0024] the first sensor comprise an accelerometer, gyroscope, locational positioning device, image, audio, and/or video capture and/or recording device of the user device; the second sensor comprise various vehicle sensors, such as brake sensors, tire pressure sensors, temperature sensors, locational positioning devices, door sensors, and/or one or more cameras, such as a backup camera, an interior/cabin/passenger camera, and/or a camera array, such as a bird's-eye or “360°” view array - thus, identifying one of an impact detection or a sudden abrupt change in velocity that is indicative of a collision with another object) ; and activating the IRDRR application to facilitate incident data collection related to received input ([0064] the file claim button generated and/or enabled upon automatic detection (e.g., based on upon sensor threshold settings) of an accident event and/or may be output as a prompt to request claim initiation by a user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving an input identifying the occurrence of the incident comprises: receiving, from a motion sensor, an input identifying one of an impact detection or a sudden abrupt change in velocity of a shipping entity that is indicative of a collision with another object; and activating the IRDRR application to facilitate incident data collection related to received input, as suggested in Farmer into Armstrong and Sharma.  Doing so would be desirable because it would provide a simplified, accurate, and more complete claim/ event reporting (Farmer [0002]).  

Claims 18-20 are device claims that recite similar limitations as method claims 5,13, and 6 respectively, and therefore, rejected for the same reasons.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Sharma, further in view of Gabel (US 2016/0182707 A1).

As to dependent Claim 9, Armstrong and Sharma teach all the limitations of claim 1.   However, Armstrong and Sharma fail to expressly teach wherein presenting a selectable audio recording button to activate audio recording of events occurring contemporaneously with the incident; in response to operator selection of the audio recording button: activating a recording function of the MCD, the activating including presenting a visual indication of an active recording process; setting a timer for the recording to terminate; monitoring the timer by comparing the elapsed timer with a pre-established maximum recording time threshold; in response to one of (a) the timer expiring or reaching the pre-established maximum recording time threshold or (b) receipt of a manual input to stop the recording: terminating the audio recording; tagging the audio recording with an incident identifier to generate an incident-related audio file; storing the incident-related audio file to local storage; and forwarding the incident-related audio file along with a notification of the incident to the incident reporting service for storage with an entry for the incident within a shipment tracking database; wherein an audio recording of any verbal communication and interaction with law enforcement and other third parties connected to the incident is acquired in real time and made available for access by an authorized personnel.  
In a similar field of endeavor, Gabel teaches wherein presenting a selectable audio recording button to activate audio recording of events occurring contemporaneously with the incident ([0106] if the user selects an “add witness” control, the example user interface in FIG. 11F is illustrated; the user interface illustrated in FIG. 11F enables the user to record a voice statement from a user; the user interface display a record control (start/stop recording)); in response to operator selection of the audio recording button: activating a recording function of the MCD, the activating including presenting a visual indication of an active recording process, setting a timer for the recording to terminate, monitoring the timer by comparing the elapsed timer with a pre-established maximum recording time threshold ([0106] if the user selects an “add witness” control, the example user interface in FIG. 11F is illustrated; the user interface illustrated in FIG. 11F enables the user to record a voice statement from a user; the user interface display a record control (start/stop recording), a playback control, and a record time elapsed scrubber bar and record time);  in response to one of (a) the timer expiring or reaching the pre-established maximum recording time threshold or (b) receipt of a manual input to stop the recording: terminating the audio recording, tagging the audio recording with an incident identifier to generate an incident-related audio file, storing the incident-related audio file to local storage and forwarding the incident-related audio file along with a notification of the incident to the incident reporting service for storage with an entry for the incident within a tracking database ([0106] if the user selects an “add witness” control, the example user interface in FIG. 11F is illustrated; the user interface illustrated in FIG. 11F enables the user to record a voice statement from a user; the user interface display a record control (start/stop recording), a playback control, and a record time elapsed scrubber bar and record time; [0111] fig. 11K provides a summary listing of a given accident report ; the user interface lists the documents captured for the report such as  documents related to damage suffered (e.g., a photograph of damage to the car), accident location information (e.g., an address and/or map), witness statements captured); wherein an audio recording of any verbal communication and interaction with law enforcement and other third parties connected to the incident is acquired in real time and made available for access by an authorized personnel ([0037] the system configured to communicate with one or more transportation service provider systems , one or more emergency response systems and optionally telephones (e.g., associated with police, fire departments, ambulance service providers, hospitals, etc.), one or more legal service provider systems; the accident reports may be transmitted to one or more recipients (e.g., attorneys, government entities, etc.); [0074] prompts the user to indicate whether there is a police report for the accident and prompts the user to indicate whether the user is a driver or a passenger; [0111] fig. 11K provides a summary listing of a given accident report ; the user interface lists the documents captured for the report such as  documents related to damage suffered (e.g., a photograph of damage to the car), accident location information (e.g., an address and/or map), witness statements captured).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein presenting a selectable audio recording button to activate audio recording of events occurring contemporaneously with the incident; in response to operator selection of the audio recording button: activating a recording function of the MCD, the activating including presenting a visual indication of an active recording process; setting a timer for the recording to terminate; monitoring the timer by comparing the elapsed timer with a pre-established maximum recording time threshold; in response to one of (a) the timer expiring or reaching the pre-established maximum recording time threshold or (b) receipt of a manual input to stop the recording: terminating the audio recording; tagging the audio recording with an incident identifier to generate an incident-related audio file; storing the incident-related audio file to local storage; and forwarding the incident-related audio file along with a notification of the incident to the incident reporting service for storage with an entry for the incident within a shipment tracking database; wherein an audio recording of any verbal communication and interaction with law enforcement and other third parties connected to the incident is acquired in real time and made available for access by an authorized personnel, as suggested in Gabel into Armstrong and Sharma.  Doing so would be desirable because it would facilitate the collection of accident information by a user and facilitate the provision of accident-related services to a user  (Gabel [0034]), thereby enhancing user convenience.  


Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0039347 A1) in view of Gabel (US 2016/0182707 A1).

Regarding Claim 21, Sharma teaches a shipment tracking system ([0006] a system for proactively managing intervention activities associated with the delivery of at least one package; [0100] fig. 4 shows the system) comprising: 
a network interface enabling communication with a plurality of operator mobile communication devices (MCDs) via a network ([0106] a customer service representative 422 is able, via a corporate intranet, to access the PR system 410; [0107] the CSR 422 is able to use the corporate intranet 424 to communicate with the appropriate personnel 424 at the appropriate facility processing the package at the moment); 
at least one incident management server (IMS) that is communicatively coupled to the network and which is communicatively coupled to at least one operator MCD ([0103] the PR MIS system 410 comprises a processor 412 and a PR database 414; the PR MIS system handles queries from users and interacts with other carrier systems (such as the PLD database; [0106] a customer service representative 422 is able, via a corporate intranet 424, to access the PR system 410 and ascertain the status of a particular case log (e.g., package)), the at least one incident management server comprising: 
a memory having stored thereon an incident recording and notification (IRN) module ([0103] the PR MIS system 410 comprises a processor 412 and a PR database 414; the PR database 414 stores information regarding the customer profiles 414 for a specific customer and the specific case logs 416 for that customer; [0030] case log created when information indicating an “at risk” incident is identified (i.e., incident record)); and 
a processor that executes the ITN module  ([0103] the PR MIS system 410 comprises a processor 412 and a PR database 414; [0106] the PR MIS processor 412 provides the web-based interface for the CSR, and manages communications with the PR database) to configure the at least one DPS to: 
receive from an operator MCD a notification of an incident involving at least one shipment entity ([0040] the monitoring of problems may be first reported by automated system or be reported, by human intervention; human reporting can occur by various types of carrier personnel, including delivery vehicle drivers, sorting personnel, customer service representatives; operations personnel may note a potential issue, and report information to the Case Log associated with the package); 
parse the notification to identify whether the incident is a liability-attaching incident ([0134]  the case log created upon occurrence of an “at risk” incident (e.g., an event potentially requiring intervention activities be commenced); [0136] the insurance module configured to manage and process the “secure” features associated with the system, so as to ensure any costs incurred due at least in part to intervention activities (e.g., to replenish ice on a package, to implement express critical “next flight out” reroutes of packages, or otherwise) are appropriately charged to a customer/user of the system, reimbursed thereto in accordance with one or more submitted claims, and/or automatically covered by an entity other than the consignee or consignor); 
in response to the incident being a liability-attaching incident: retrieve a list of relevant parties that require information or notification about the liability-attaching incident, the relevant parties comprising an insurance adjuster and at least one insurance company insuring one or more of the shipment, the carrier, and the operator ([0078] fig. 3 illustrates a screen shot of some information that a CSR would view after having identified and selected a particular PR case log, as identified by the package tracking number; the information may include information readily available from the PLD database; including, for example, the consignor's and consignee's address ; certain information from the customer profile (e.g., customer shipping number, contact name, etc.); [0156] the customer (consignor, consignee, or third party, if authorized) may desire to receive automatic notifications, such as via telephone calls or emails (or otherwise), reporting the existence of problems and their resolutions, including with the ultimately delivery of the product at the end destination;  notifications could relate to insurance coverage available/existing with regard to one or more proposed intervention-related activities being offered to the customer; [0111] the insurance and/or insurance policy is underwritten by an authorized insurance company and issued through licensed insurance producers affiliated with one or more insurance agencies); 
identify specific parties relevant to the incident and to the shipment, wherein the relevant parties are different based on the shipment entities ([0036] after a package is provided by the customer, various carrier systems will monitor and track the package; [0156] the customer (consignor, consignee, or third party, if authorized) may desire to receive automatic notifications, such as via telephone calls or emails (or otherwise), reporting the existence of problems and their resolutions, including with the ultimately delivery of the product at the end destination;  notifications could relate to insurance coverage available/existing with regard to one or more proposed intervention-related activities being offered to the customer); and 
forward to the relevant parties specific information about the incident that is required by the relevant party when the type of incident is recorded ([0156] the customer (consignor, consignee, or third party, if authorized) may desire to receive automatic notifications, such as via telephone calls or emails (or otherwise), reporting the existence of problems and their resolutions, including with the ultimately delivery of the product at the end destination; the customer's preference and contact information would be contained in the customer profile, and the PR system would process each case log file to determine the appropriate action in the given circumstances; automatic notifications could comprise normal delivery events, abnormal events or conditions, or a combination).  
However, Sharma fails to expressly disclose wherein identify, based on the type of incident that has occurred, specific parties relevant to the incident.
In a similar field of endeavor, Gabel teaches wherein identify, based on the type of incident that has occurred, specific parties relevant to the incident ([0009] the information may be related to an accident, such as a user vehicular accident, personal injury, or a workplace accident and/or injury, or other incident, such as an arrest or apprehension (i.e., types of incident); [0014] the second set of user interfaces configured to receive workplace accident or injury related information comprising: an employer name; employer contact information; enable the user to request referrals to least a taxi service and an attorney; enable the user to specify one or more contacts to whom an accident notification is to be provided if an accident occurs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein identify, based on the type of incident that has occurred, specific parties relevant to the incident, as suggested in Gabel into Sharma.  Doing so would be desirable because it would facilitate the collection of accident information by a user and facilitate the provision of accident-related services to a user  (Gabel [0034]), thereby enhancing user convenience.  

As to dependent Claim 22, Sharma and Gabel teach all the limitations of claim 21.  Sharma further teaches wherein digitally compiling an incident report, the incident report comprising incident information from the entry and forwarding the compiled incident report to the relevant parties ([0078] fig. 3 illustrates a screen shot of some information that a CSR would view after having identified and selected a particular PR case log, as identified by the package tracking number; the information may include information readily available from the PLD database; including, for example, the consignor's and consignee's address ; certain information from the customer profile (e.g., customer shipping number, contact name, etc.; [0134]  the case log created upon occurrence of an “at risk” incident; [0156] the customer (consignor, consignee, or third party, if authorized) may desire to receive automatic notifications, such as via telephone calls or emails (or otherwise), reporting the existence of problems and their resolutions, including with the ultimately delivery of the product at the end destination).  

As to dependent Claim 24, Sharma and Gabel teach all the limitations of claim 21.  Sharma further teaches wherein create an incident port including relevant information about the incident received with the notification and subsequent, contemporaneous data received about the incident ([0040] the monitoring of problems may be first reported by automated system or be reported, by human intervention; human reporting can occur by various types of carrier personnel, including delivery vehicle drivers, sorting personnel, customer service representatives; operations personnel may note a potential issue, and report information to the Case Log associated with the package; ([0078] fig. 3 illustrates a screen shot of some information that a CSR would view after having identified and selected a particular PR case log, as identified by the package tracking number; the information may include information readily available from the PLD database; including, for example, the consignor's and consignee's address ; certain information from the customer profile (e.g., customer shipping number, contact name, etc.)); store the incident report within an entry of the incident tracking database ([0103] the PR MIS system 410 comprises a processor 412 and a PR database 414; the PR database 414 stores information regarding the customer profiles 414 for a specific customer and the specific case logs 416 for that customer; [0030] case log created when information indicating an “at risk” incident is identified); and update the incident report in response to a later-in-time receipt of additional information related to the incident ([0040]multiple individuals (e.g., different customer service individuals or different individuals associated with the customer) may be reporting or updating information in the case log; [0071]  the operations personnel may provide information to the call log via the CSR; the CSR to retrieve and update information in the case log based on information provided by operations personnel).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Gabel, further in view of Winkler et al. (US 2016/0353266 A1 hereinafter Winkler) and Shimotani et al. (US 2022/0001900 A1 hereinafter Shimotani).

As to dependent Claim 23, Sharma and Gabel teach all the limitations of claim 21.  Gabel further teaches wherein respond to receipt of the notification signals, wherein the DPS initiates a call to the MCD to query the driver to provide a real-time, live update on whether the incident involves an emergency situation ([0037] the system configured to communicate with one or more transportation service provider systems, one or more emergency response systems and optionally telephones (e.g., associated with police, fire departments, ambulance service providers, hospitals, etc.; [0050] emergency communication control, which when activated causes the user terminal to establish a communication channel (e.g., voice, text, or otherwise) with an emergency service provider (e.g., police and/or ambulance) ).
However, Sharma and Gabel fail to expressly teach wherein first verify the operator by requesting the operator provide a specific passphrase and/or security code within a prescribe period of answering the call; and in response to not receiving an answer to the phone call from the operator or in response to the operator not being able to provide the required confirmation/security code or passphrase, escalate the situation by communicating with a local first responder or emergency dispatch.  
In a similar field of endeavor, Winkler teaches wherein first verify the operator by requesting the operator provide a specific passphrase and/or security code within a prescribe period of answering the call, and in response to not receiving an answer to the phone call from the operator or in response to the operator not being able to provide the required confirmation/security code or passphrase, escalate the situation by communicating with a local first responder or emergency dispatch ([0014]  in response to the password not being entered correctly within a predetermined amount of time after the displaying step, the mobile device automatically transmitting to the alarm server an updated geographical location of the mobile device and an indication of an emergent condition for the user; the call center operator placing a voice call to the displayed phone number; in response to the placed voice call not being answered within a predetermined amount of time, the call center operator determining a PSAP for the emergent condition and placing a second voice call to a PSAP operator for the determined PSAP; the call center operator speaking the displayed case identifier to the PSAP operator on the second voice call; the PSAP operator retrieving from the case management server a copy of the case data record; the PSAP operator dispatching a first responder to assist the user at a location; [0049] relevant medical information include any information which may be useful to emergency responders or treating physicians if the user (103) is found unresponsive).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein first verify the operator by requesting the operator provide a specific passphrase and/or security code within a prescribe period of answering the call; and in response to not receiving an answer to the phone call from the operator or in response to the operator not being able to provide the required confirmation/security code or passphrase, escalate the situation by communicating with a local first responder or emergency dispatch, as suggested in Winkler into Sharma and Gabel.  Doing so would be desirable because it would allow security personnel to more quickly arrive at the proper location (Winkler [0073]), thereby providing the help needed during emergency situation.  
However, Sharma, Gabel, and Winkler fail to expressly teach wherein performing a health check on the driver. 
In a similar field of endeavor, Shimotani teaches wherein performing a health check on the driver ([0056] the call center receives the abnormal condition of the driver by communicating with the vehicle via a communication network; based on the abnormal condition of the driver, the call center calls the driver to request rescue by a medical facility or an emergency moving body; input unit to input a request for rescue arranged by the operator; [0081]-[0082] . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein  performing a health check on the driver, as suggested in Shimotani into Sharma, Gabel, and Winkler.  Doing so would be desirable because it would allow for the driver to receive first aid early and would provide an improved driver abnormality response system (Shimotani [0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Richie et al. (US 2016/0335596 A1) teaches [0053] FIG. 6, pressing the accident report option 602 may cause the client device to display an accident report user interface 700; An input field 702 may be used to input the name or identifier of the person preparing the report. Such a name may also be selected from a list, menu, or the like. One or more add picture options 704 may also be displayed, allowing users to choose image files to associate and/or upload with an accident report. The add picture option 704 may also present a camera application to capture images and/or video. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143